 



Exhibit 10.2

October 15, 2002          

Mr. Allen Palmiere
R.R. #5
Georgetown, Ontario
L7G 4S8

Dear Allen:

     This letter (the “Agreement”) shall serve to set forth our mutual
understanding and agreement as at October 15, 2002 (the “Effective Date”)
regarding your continued employment as Vice President, Chief Financial Officer,
of Zemex Corporation (the “Corporation”), pursuant to the following terms and
conditions:



1.   Definitions. Unless otherwise defined herein, capitalized terms have the
meaning set out in Schedule “A” annexed to this Agreement.   2.   Term. This
Agreement and your employment shall continue from the Effective Date for an
indefinite term unless terminated in accordance with the terms and conditions
set forth in this Agreement.   3.   Duties. Subject always to the control and
direction of the Board in accordance with the Corporation’s corporate governance
practices from time to time, you shall:



  (a)   faithfully serve the Corporation and carry out those responsibilities as
are necessary to perform the functions associated with the position of Vice
President, Chief Financial Officer;     (b)   devote all of your working time,
skill, experience and attention to carry out the responsibilities consistent
with the position of Vice President, Chief Financial Officer and not at any time
engage in conduct which would significantly interfere with the performance of
your duties or which would constitute a conflict with the interest of the
Corporation or its affiliates;

 



--------------------------------------------------------------------------------



 





  (c)   comply with all applicable laws, rules and regulations, and all
requirements of all applicable regulatory, self-regulatory and administrative
bodies; comply with the Corporation’s rules, procedures, policies, requirements
and directions; and not engage in any other business or employment without the
written consent of the President, except as otherwise specifically provided
herein, it is being understood that the management of your personal investment
and affairs not relating to the business shall not contravene your obligations
under this Agreement.



4.   Remuneration. As compensation for the performance of your duties hereunder:



  (a)   the Corporation shall pay to you a salary at the rate of Cdn$264,000.00
per annum (the “Base Salary”), payable bi-weekly in arrears less those
deductions, withholdings or contributions which are required by law. Your Base
Salary shall be reviewed by the Chief Executive Officer and may be increased by
such amount as the Chief Executive Officer in his or her sole discretion shall
determine; and     (b)   you shall be entitled to participate in any incentive
compensation plan which is implemented by the Corporation in the manner and to
the extent that senior executives of the Corporation are permitted to
participate as determined by the Board.



5.   Expenses. The Corporation shall reimburse you for all out-of-pocket
expenses reasonably and properly incurred by you in connection with your duties
hereunder, provided that you shall furnish in a timely manner to the Corporation
statements and reports for all such expenses.   6.   Benefits. You shall be
entitled to continue to participate in all of the employee Benefit Plans for
senior management of the Corporation resident in Canada in effect from time to
time (the “Benefit Plans”) in accordance with the terms of such Benefit Plans.
It is understood and agreed that the Benefit Plans may be amended by the
Corporation from time to time. Your vacation entitlement will continue to be
covered by company policy in effect as of the Effective Date.   7.   Stock
Options. In addition to any Options held by you as at the Effective Date, you
shall be eligible for consideration to participate in and receive Options
pursuant to the Stock Option Plan and any other share compensation arrangements
of the Corporation in effect from time to time in which senior management of the
Corporation resident in Canada are generally eligible to participate.

- 2 -



--------------------------------------------------------------------------------



 





8.   Pension and Supplemental Pension Arrangement. With respect to your
eligibility for participation in the U.S. Pension Plan, the Corporation is
prepared to make the following arrangements:



  (a)   the Corporation will use its best efforts to include you as a
participant in the U.S. Pension Plan in accordance with the terms thereof, as
such may be amended from time to time. In addition, the Corporation shall
provide you with a one time lump sum payment of U.S. $150,000.00 within ten
(10) days of the Effective Date; or,     (b)   in the alternative that the
Corporation is unable to include you in the U.S. Pension Plan, the parties agree
that you shall retain the above lump sum payment and any further consideration
to which the parties mutually agree. For further clarity, should the Corporation
be unable to include you in the U.S. Pension Plan, only this Article 8 will be
renegotiated. The remaining terms and conditions shall remain in force.



9.   Termination.   9.1   Your employment hereunder may be terminated by either
the Corporation or by you, as the case may be, exercised by notice in writing at
any time upon the happening of any of the following events, in which event your
employment shall terminate upon the date specified in such notice:



  (a)   by the Corporation for Cause;     (b)   by the Corporation in the event
of your death;     (c)   by the Corporation without Cause (and other than for
the circumstances in paragraph 9.1(b) or 9.1(d) or 9.1(e) or 9.2), in which case
you will receive the following:



  (i)   a lump sum equivalent to eighteen (18) months (the “Notice Period”) Base
Salary payable at the date of termination;     (ii)   an amount in lieu of the
value of any bonus contemplated under paragraph 4(b) that you would have earned
had you been employed for the length of the Notice Period (calculated based on
an average of the annual bonus, if any, payable to you in respect of each of the
three fiscal years of the Corporation ending immediately prior to your
termination date);     (iii)   continuation, during the Notice Period or until
such time as you secure alternate comparable benefits, of your participation in
the Benefit Plans (excluding short-term disability, long-term disability

- 3 -



--------------------------------------------------------------------------------



 





      and life insurance benefits which shall cease on the date of termination)
in which you participated at the date of termination or if a plan or program
does not permit the continuance of all or some of the benefits for some or all
of the Notice Period, the Corporation shall make other arrangements at its own
expense to make substantially similar benefits available to you. The
Corporation’s obligation hereunder is conditional on you continuing to pay your
share, if any, of the premiums;     (iv)   all Options will vest immediately
upon the date of termination and will cease to be exercisable at the later of
the expiry date of the Option and the end of the Notice Period provided that the
maximum term of any such Option shall not exceed the period permitted by the
Stock Option Plan; and,     (v)   entitlement to suitable outplacement
counselling services selected by the Corporation for which the Corporation shall
pay reasonable costs, up to a maximum of 10% of your annual Base Salary in
effect immediately prior to your dismissal. Notwithstanding the foregoing
provisions of this Section 9.1(c)(v), at your option, the cost to the
Corporation of such outplacement counselling services shall be converted to a
lump sum amount and shall be paid to you immediately.



  (d)   by the Corporation, in the event of your Disability, in which case, you
shall be entitled, to the extent you continue to qualify, to receive the long
term disability benefits for executives of the Corporation in effect at such
time in lieu of any other compensation whatsoever, together with all amounts
owing to the effective date of termination; or     (e)   by you, by giving two
(2) month’s written notice to the Corporation.



9.2   In lieu of and not in addition to the termination payments and benefits
provided in paragraph 9.1 herein, if a Change in Control occurs and if, a
Triggering Event occurs on or before the Expiry Date, you shall be entitled to
elect to terminate your employment with the Corporation and to receive the
following:



  (a)   an amount equal to 200% of your annual Base Salary in effect immediately
prior to the Triggering Event;     (b)   200% of the average of the annual
bonus, if any, payable to you in respect of each of the three fiscal years of
the Corporation ending immediately prior to the Triggering Event;

- 4 -



--------------------------------------------------------------------------------



 





  (c)   continuation of the Benefit Plans, as they exist immediately prior to
the Triggering Event for a period of twenty-four (24) months after your election
to terminate your employment pursuant to paragraph 9.2 or until such time as you
secure comparable alternate benefits, whichever first occurs. Notwithstanding
the provisions of this paragraph 9.2(c), at your option on the date of
termination, the cost to the Corporation of such Benefit Plans, or any part of
the benefits under such Benefit Plans as shall be specified by you, shall be
converted to a lump sum amount and shall be paid to you effective immediately;
and     (d)   entitlement to suitable outplacement counselling services selected
by the Corporation for which the Corporation shall pay reasonable costs, up to a
maximum of 10% of your annual Base Salary in effect immediately prior to your
dismissal. Notwithstanding the foregoing provisions of this paragraph 9.2(d), at
your option, the cost to the Corporation of such outplacement counselling
services shall be converted to a lump sum amount and shall be paid to you
immediately.



9.3   The terms and conditions contained in 9.2 shall not apply if the
Triggering Event follows a Change in Control which involves the sale of
securities or assets of the Corporation with which you are involved as a
purchaser in any manner, whether directly or indirectly (by way of participation
in a corporation or partnership that is a purchaser or by provision of debt,
equity or purchase – leaseback financing).   9.4   All termination rights
provided for in paragraph 9.2 are conditional upon you electing to exercise such
rights by notice given to the Corporation up to six (6) months after the Expiry
Date and are exercisable only if you do not resign from your employment with the
Corporation or the subsidiary (other than at the request of the Corporation or
the subsidiary) and do not actively seek alternate employment, in each case for
at least 180 days following the date of the Change in Control.   9.5   Any
payment to be made by the Corporation pursuant to the terms of paragraph 9 shall
be made by the Corporation in cash in a lump sum within five (5) business days
of the giving of notice by you pursuant to paragraph 9.2 or within five
(5) business days of the dismissal from your employment as referred to in
paragraph 9.1(c). Notwithstanding the foregoing provisions of this paragraph
9.5, at your option, a payment, or any part thereof as shall be specified by
you, to be made to you shall be deferred to such date or dates as shall be
designated in writing by you. The Corporation shall list the items making up a
payment calculated as provided for in paragraph 9 and shall support the
calculation of such amount.

- 5 -



--------------------------------------------------------------------------------



 





10.   Mitigation. You shall not be required to mitigate the amount of any
payments provided for under paragraph 9.1(c) or 9.2 by seeking other employment
or otherwise, nor shall the amount of any payment provided for in such paragraph
be reduced by any compensation earned by you as a result of employment by
another employer after the effective date of termination, or otherwise.   11.  
Release. Each of the Corporation and you confirm that the provisions of
paragraph 9.1(c) or 9.2 are reasonable and the total amount payable as outlined
therein is an amount which has been agreed between them to be payable hereunder
and is a reasonable estimate of the damages which will be suffered by you in the
event of a termination without Cause and shall not be construed as a penalty.
You agree to accept the payment provided for in paragraph 9.1(c) or 9.2 in full
satisfaction of any and all claims you have or may have against the Corporation
and you agree to release the Corporation with respect to same upon payment of
said sum.   12.   Confidential Information. You agree that all right, title and
interest in and to the Confidential Information shall remain the exclusive
property of the Corporation and the Confidential Information shall be held in
trust by you for the benefit of the Corporation. You shall not, directly or
indirectly, use or exploit the Confidential Information for any operational,
commercial or other purpose whatsoever or in any manner detrimental to the
Corporation or disclose, disseminate, impart or grant access to the Confidential
Information to any person for any purpose.       You shall not copy, reproduce
in any form or store in any retrieval system or database the Confidential
Information without the prior written consent of the Corporation, except for
such copies, reproductions and storage as may be reasonably required internally
by you for the purpose for which you receive the Confidential Information. You
shall return all Confidential Information to the Corporation on the termination
of your employment or at any other time as may be requested.   13.  
Non-solicitation. You shall not during the term of this Agreement and for a
period of twelve (12) months following termination of employment for any reason
on your own behalf or on behalf of any Person, whether directly or indirectly,
in any capacity whatsoever, alone or through or in connection with any Person:



  (a)   contact, deal with, pursue, accept, receive or solicit any business from
any person who you know to be a prospective, current or former client (a
“Client”) of the Corporation for the purpose of selling to the Client any
products or services that are the same as or substantially similar to, or in

- 6 -



--------------------------------------------------------------------------------



 





      any way competitive with, the products or services sold or intended to be
sold by the Corporation, to your knowledge;     (b)   solicit the employment or
engagement of or otherwise entice away from the employment of the Corporation or
any affiliate any individual who is employed by the Corporation or any affiliate
at the relevant time;     (c)   procure or assist any Person to solicit the
employment or engagement of or otherwise entice away from the employment of the
Corporation or any affiliate any individual who is employed by the Corporation.
It is understood, however, that the giving of a reference, whether verbal or
written, by you to a potential third party, on behalf of an employee will not
constitute a breach of paragraph 13(b).



14.   Survival. Notwithstanding the termination of this Agreement, (a) neither
party shall be released from any obligation that accrued prior to the date of
termination and more; and (b) each party shall remain bound by the provisions of
this Agreement which by their terms impose obligations upon that party that
extend beyond the termination of this Agreement and more particularly, but not
limited to, paragraphs 9, 12 and 13 hereof.   15.   Assignment. Except as
otherwise expressly provided herein, neither this Agreement nor any rights or
obligations shall be assignable by either party without the prior written
consent of the other party hereto.   16.   Amendment and Waiver. No supplement,
modification, amendment or waiver of this Agreement shall be binding unless
executed in writing by both parties. No waiver of any of the provisions of this
Agreement shall constitute a waiver of any other provision (whether or not
similar) nor shall such waiver constitute a continuing waiver unless otherwise
expressly provided.   17.   Successors and Assigns. This Agreement shall enure
to the benefit of and be binding upon the parties and their respective heirs,
executors and administrators or successors and permitted assigns, as the case
may be.   18.   Severability. If any provision in this Agreement is determined
to be invalid, void or unenforceable by the decision of any court of competent
jurisdiction, which determination is not appealed or appealable for any reason
whatsoever, the provision in question shall not be deemed to affect or impair
the validity or enforceability of any other provision of this Agreement and such
invalid or unenforceable provision or portion thereof shall be severed from the
remainder of this Agreement.   19.   Entire Agreement. This Agreement
constitutes the entire agreement between the parties with respect to the subject
matter contemplated herein and supersedes

- 7 -



--------------------------------------------------------------------------------



 





    and replaces any provision of any other document heretofore entered into by
them with respect to the subject matter of this Agreement, including but not
limited to the Supplemental Retirement Plan for key employees dated January 1,
2001 and the Change in Control Agreement dated October 1, 1999.   20.  
Independent Legal Advice. You acknowledge that you have been advised to obtain,
and that you have obtained or have been afforded the opportunity to obtain,
independent legal advice with respect to this Agreement and that you understand
the nature and consequences of this Agreement.   21.   Governing Law. This
Agreement shall be governed by and construed in accordance with the laws of the
Province of Ontario and the laws of Canada applicable therein.   22.  
Counterparts. This Agreement may be executed by the parties in one or more
counterparts, each of which when so executed and delivered shall be deemed to be
an original and such counterparts shall together constitute one and the same
instrument.

     If the foregoing correctly sets forth your understanding with respect to
your employment by the Corporation, please so indicate by signing where
indicated below.



         
 
  ZEMEX CORPORATION    
 
  By:   /s/  Richard L. Lister
 
     

--------------------------------------------------------------------------------

 
      Name: Dr. Richard Lister
 
      Title:   President and Chief Executive Officer   AGREED AND ACCEPTED
as of the date first written above             /s/  Allen J. Palmiere        

--------------------------------------------------------------------------------

        Allen Palmiere        

- 8 -



--------------------------------------------------------------------------------



 



SCHEDULE “A”

Definitions

     In this Agreement, unless the context otherwise requires, the following
terms shall have the following meanings:



  “Affiliate” shall have the meaning ascribed thereto in the Securities Act
(Ontario).     “Board” shall mean the board of directors of the Corporation.    
“Business Day” means a day other than a Saturday, Sunday, statutory holiday or
other day on which banks are generally closed in Toronto.     “Cause” shall mean
any act or omission by you which would in law permit an employer to, without
notice or payment in lieu of notice, terminate the employment of an Executive.  
  “Change of Control” means a transaction or series of transactions whereby
directly or indirectly:



  (i)   any person or combination of persons (other than Dundee Bancorp Inc. or
any affiliate thereof) acting jointly or in concert obtains a sufficient number
of securities of the Corporation to affect materially the control of the
Corporation;     (ii)   if the Executive is primarily employed by the
Corporation, the Corporation shall consolidate or merge with or into, amalgamate
with, or enter into a statutory arrangement with, any other person (other than a
subsidiary of the Corporation) or any other person (other than a subsidiary of
the Corporation) shall consolidate or merge with or into, or amalgamate with or
enter into a statutory arrangement with, the Corporation, and, in connection
therewith, all or part of the outstanding voting shares shall be changed in any
way, reclassified or converted into, exchanged or otherwise acquired for shares
or other securities of the Corporation or any other person or for cash or any
other property;     (iii)   if the Executive is primarily employed by the
Corporation, the Corporation shall be liquidated or dissolved or shall sell or
otherwise transfer, including by way of the grant of a leasehold interest (or
one or more of its subsidiaries shall sell or otherwise transfer, including by
way of the grant of a leasehold interest) property or assets (A) aggregating
more than 50% of the





--------------------------------------------------------------------------------



 





      consolidated assets (measured by either book value or fair market value)
of the Corporation and its subsidiaries as at the end of the most recently
completed financial year of the Corporation or (B) which during the most
recently completed financial year of the Corporation generated, or during the
then current financial year of the Corporation are expected to generate, more
than 50% of the consolidated operating income or cash flow of the Corporation
and its subsidiaries, to any other person or persons (other than the Corporation
or one or more of its subsidiaries);     (iv)   if the Executive is primarily
employed by a Subsidiary, the Subsidiary shall be liquidated or dissolved or
shall sell or otherwise transfer, including by way of the grant of a leasehold
interest (or one or more of its subsidiaries shall sell or otherwise transfer,
including by way of the grant of a leasehold interest) property or assets
(A) aggregating more than 50% of the consolidated assets (measured by either
book value or fair market value) of the Subsidiary and its subsidiaries as at
the end of the most recently completed financial year of the Subsidiary or (B)
which during the most recently completed financial year of the Subsidiary
generated, or during the then current financial year of the Subsidiary are
expected to generate, more than 50% of the consolidated operating income or cash
flow of the Subsidiary and its subsidiaries, to any other person or persons
(other than the Corporation, the Subsidiary or one or more of its subsidiaries);
    (v)   if the Executive is primarily employed by the Corporation, the
Corporation shall issue common shares from the treasury of the Corporation to
any person or company other than Dundee Bancorp Inc. or any affiliate thereof in
a sufficient number to affect materially the control of the Corporation;    
(vi)   if the Executive is primarily employed by a Subsidiary, (A) a transfer of
shares of the Subsidiary or (B) the issue of treasury shares of the Subsidiary,
in either case having the result that any person or combination of persons
acting jointly or in concert beneficially owns shares or other securities in
excess of the number which, directly or following conversion thereof, would
entitle the holders thereof to cast 49.9% or more of the votes attaching to all
shares of the Subsidiary which may be cast to elect directors of the Subsidiary;
    (vii)   the Incumbent Directors cease to represent a majority of the members
of the Board of Directors.

- 2 -



--------------------------------------------------------------------------------



 





  for the purposes of (i) and (v) above, a person or combination of persons
acting jointly or in concert or beneficially owning common shares or other
securities in excess of the number which, directly or following conversion
thereof, would entitle the holders thereof to cast 20% or more of the votes
attaching to all shares of the Corporation which may be cast to elect directors
of the Corporation, (the “Voting Shares”) shall be deemed to be in a position to
affect materially the control of the Corporation.     “Confidential Information”
means non-public information not generally known about the Corporation and/or
its affiliates, which the Corporation and/or any of its affiliates desires to
protect and keep secret and confidential (including information and trade
secrets conceived, originated, discovered or developed by the officers,
executives or consultants either employed by or retained by the Corporation or
its affiliates) concerning the business and affairs of the Corporation and/or
its affiliates including, without limitation:



  (a)   knowledge of all business or financial opportunities which are or may be
available to the Corporation and/or its affiliates;     (b)   all inventions and
product enhancements and developments; or     (c)   the present and contemplated
plans, strategies, costs, prices, systems, pricing policies and financial
information used by the Corporation or its affiliates in connection with its
business and client lists and information concerning the customers of the
Corporation and/or its affiliates, their names, addresses, needs and
preferences.



  It is understood, however, that Confidential Information shall not include
Confidential Information that becomes part of the public domain by publication
or otherwise, not due to any unauthorized act or omission by you.    
“Disability” shall mean your inability to substantially fulfil your duties on
behalf of the Corporation such that you have been approved for long term
disability benefits pursuant to the Corporation’s long term disability plan.    
“Expiry Date” means thirty months after a Change in Control occurs.    
“Incumbent Directors” means the members of the Board holding office at the
Effective Date and any additional directors appointed by or with the consent of
a majority of the Incumbent Directors.     “Options” means those options granted
to the Executive pursuant to the Stock Option Plan.     “Stock Option Plan”
means the Corporation’s stock option plan as the same is in effect at any
relevant time.

- 3 -



--------------------------------------------------------------------------------



 





  “Subsidiary” shall have the meaning ascribed thereto in the Securities Act
(Ontario).     “Triggering Event” means any one of the following events which
occurs without the express or original agreement of the Executive:



  (i)   an adverse change in any of the duties, rights, discretion, salary or
benefits of the Executive as they exist at the date of this Agreement; or    
(ii)   a diminution of the title of the Executive as it exists at the date of
this Agreement; or     (iii)   a change in the person or body to whom the
Executive reports at the date of this Agreement, except if such person or body
is of equivalent rank or stature or such change is as a result of the
resignation or removal of such person or persons comprising such body, as the
case may be, provided that this shall not include a change resulting from a
promotion in the normal course of business; or



  a change in the municipality at which the Executive is regularly required to
carry out the terms of this employment with the Corporation at the date of this
Agreement unless the Executive’s terms of employment include the obligation to
receive geographic transfers from time to time in the normal course of business.

- 4 -